Citation Nr: 1234540	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukie, Wisconsin, which denied service connection for bilateral hearing loss.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service. 

2. The Veteran has bilateral hearing loss for VA purposes which is related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran contends that he sustained bilateral hearing loss due to service. 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma he experienced in service.  He contends that he experienced in service noise exposure based on his position as an infantry motor sergeant and being billeted next to an eight inch artillery battery.   The DD-214 indicates that the Veteran was a track vehicle mechanic.  The Veteran's contentions are consistent with the facts and circumstances of his service and noise exposure is conceded. 

Service treatment records demonstrate that in March 1966 the Veteran complained of pain in the right ear with decreased hearing and was diagnosed with right otitis media.  The exit examination shows normal hearing.  The Veteran contends that he did not participate in a hearing test upon exit.  

The September 2008 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


September 2009 
500
1000
2000
3000
4000
RIGHT
40
40
55
60
60
LEFT
40
40
50
60
75

The March 2009 audiogram demonstrates ratable hearing loss for VA purposes in both the left and right ears.  38 C.F.R. § 3.385.  

At the March 2009 examination the Veteran was diagnosed with mild to moderately severe sensory-neural impairment in both ears.  The Veteran was asked if he has a history of ear disease, head or ear trauma to which he replied no.  The Veteran was also asked about tinnitus, to which he reported having bilateral and persistent tinnitus which had its onset during service or shortly thereafter.  The Veteran was not asked when his hearing loss began, or when he first noticed hearing loss.  The examiner opined that hearing impairment was not caused by military noise exposure as there was normal hearing on the discharge audiogram.  Conversely the examiner opined that, by history, tinnitus was most likely caused by or a result of military noise exposure.  It is curious that without asking the Veteran when his hearing loss began, the examiner concluded that it was not related to service.  Yet based on an identical claims file, and the Veteran's self report of tinnitus during service or shortly thereafter, the examiner concluded that tinnitus was caused by military noise exposure.  The conclusions seem contradictory, that acoustic trauma severe enough to cause persistent tinnitus for over 40 years, was found to be not severe enough to cause hearing loss.  Despite the examiner's contradictory findings, further development is not needed. 

The evidence of record demonstrates that the Veteran has bilateral hearing loss.  He was exposed to acoustic trauma in service.  In service the Veteran was treated for a decrease in hearing ability.  He has consistently reported that he has experienced symptoms of decreased hearing acuity since service.  The Veteran is competent to report as to symptoms that he experiences, such as decreased hearing acuity, and the Board finds his report to be credible.  Therefore there is competent and credible evidence of decreased hearing acuity since service.  There is no probative evidence against a finding that the Veteran's current hearing loss was caused by acoustic trauma in service. 

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss is a result of service.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


